DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Oct. 8, 2020, the applicants have canceled claims 10-11, 19-21, 26, 28 and 30-31 and furthermore, have amended claims 1, 3-4, 6-9, 12, 14-16, 18 and 22-24.
3. Claims 1-9, 12-25, 27 and 29 are pending in the application.
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches degradation of PDE 6D, CK1 alpha and Ikaros as well as inhibition of cytokines IL-1 beta, IL-2, IL-6 and TNF alpha (see tables 1-4 on pages 55-60). However, There is no teaching or guidance present either in the specification or prior art that compounds having dregatory effects on PDE 6D, CK1 alpha and Ikaros or having inhibitory effects on cytokines IL-1 beta, IL-2, IL-6 and TNF alpha are well known in the art to have therapeutic utility for treating but not preventing (ameliorating) every known cancer, retinal disease, inflammatory disease, autoimmune disease, an allergic disease and neurodegenerative disease in the art. There are no working examples present showing efficacy of instant compounds in either in vitro cell lines of every known cancer in the art or animal models of every known retinal disease, inflammatory disease, autoimmune disease, an allergic disease and neurodegenerative disease in the art. The instant compounds of formula (Ib) encompasses hundreds of thousands of compounds based on the values of variables R1 and R2-R6 and therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to but not preventing or ameliorating these disease conditions.
In regard to prevention, it is well known in the art that there are multiple mechanisms involved in the etiology of any disease condition including cancers, retinal diseases, inflammatory diseases, autoimmune diseases, an allergic disease and neurodegenerative diseases. Therefore, correcting only one or two of these several mechanisms will not completely cure that specific disease condition.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claim18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation " variable R7" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1-3, 5, 12-18 and 22-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hubbard (WO 2020/118098 A1, cited on applicant’s form 1449).
Hubbard discloses substituted isoindolinones, pharmaceutical compositions comprising these compounds and method of treating CRBN-mediated diseases using these compounds. The three compounds (see first compound on page 57 and 2nd compound on pages 39 and 72) disclosed by Hubbard anticipate the instant claims when variables R3-R6 represent H, X represents CH2 and variable R1 represents cyclopropyl group or alkyl substituted with either CN or CONH2 group in the instant compounds of formula (I). In regard to instant claims 24 and 25, inhibition of protein or cytokines will be inherent following administration of these compounds for treating CRBN-mediated diseases. It is of note that these three specific compounds (species) are not entitled to priority date of Nov. 13, 2018 since these specific species are not disclosed in the priority document.
11. Claims 1, 12-18, 23-25 and 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chan (WO 2020/023782 A1).
Chan discloses bifunctional compounds, pharmaceutical compositions comprising these compounds and method of treating cancer using these compounds. The three compounds (see compound 70 on page 125 as well as in example 70, paragraphs 0368 and 0369 on page 108 with RN 2410219-06-4 and RN 2410219-05-3) disclosed by Chan anticipate the instant claims when variables R3-R6 represent H, X represents CH2 and variable R1 represents optionally substituted 6-membered heterocycle in the instant compounds of formula (I). In regard to instant claims 24 and 25, inhibition of protein or cytokines will be inherent following administration of these compounds for treating cancer.  It is of note that these three specific compounds (species) are not entitled to priority date of Nov. 13, 2018 since these specific species are not disclosed in the priority document.
Double Patenting
12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-9, 12-25, 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,844,039. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to prepare instant compounds where variable R2 represents fluorine without affecting their utility for treating cancer and other disease conditions with reasonable expectation of success since the instant method claims were present in application16/681,180 which matured into Patent 10,844,039 and there was no restriction between compound claims and methods of treatment.

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625